DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/4/2021, with respect to the rejection(s) in the previous office action are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC section 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0295996 by Qiu et al. in view of U.S. Patent Application Publication Number 2014/0036930 by Lih et al.
As to claim 1, Qui teaches a computer implemented method for overload management of a transaction processing server, comprising: detecting a high load state based on a count of current transactions being processed in the server (ref. no. 1002 in Figure 10); activating prioritization of incoming client requests to the server based on prioritization of types of transaction request that reduce load on the server (Figure 10 and paragraphs 73 and 74), including: inspecting incoming client requests to determine their type, wherein the type is selected from the group including a request to create a new transaction and a request to continue an existing transaction with a further work request (step 1006 in Figure 10); assigning a lowest priority level to a transaction request of the type that creates a new transaction for a new work request (ref. no. 1012 in Figure 10); and forwarding the higher prioritized request for processing ahead of a lower level priority request (paragraph 74); however Qui does not 
Lih teaches prioritization including inspecting incoming client requests to determine their type, wherein the type is selected from the group including a request to create a new transaction for a new work request (paragraph 20, the packet to start a transaction), a request to terminate a transaction (paragraph 20, the packet to finish a transaction), and a request to continue an existing transaction with a further work request (paragraph 20, the packets for intermediate steps); assigning a top priority level to a transaction request of the type that terminates an existing transaction and thereby reduces load on the server (paragraph 20, the finishing transactions are given the highest priority); assigning a lowest priority level to a transaction request of the type that creates a new transaction for a new work request (paragraph 20, the starting transactions are given a lower priority).
It would have been obvious to one of ordinary skill in the server management art at the time of the applicant’s filing to combine the teachings of Qui regarding the prioritization of client requests with the teachings of Lih regarding prioritizing requests that terminate a transaction because such prioritization will further enhance the performance of the server disclosed in Qui by reducing the number of sessions sending requests.
As to claims 11 and 20, they are rejected for the same reasoning as claim 1.
As to claims 4 and 14, see ref. no. 1012 in Figure 10 of Qui and paragraph 20 of Lih.
As to claim 5, see paragraph 74 of Qui.
As to claims 7 and 16, see paragraph 34 of Qui.
As to claims 8 and 18, as shown in Figures 10 and 11 of Qui, the server can still perform transactions so the threshold for overload is less than the transaction limit.
As to claims 9 and 19, see the final sentence of paragraph 37 of Qui.
As to claim 17, see Figure 10 of Qui.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0295996 by Qiu et al. in view of U.S. Patent Application Publication Number 2014/0036930 by Lih et al. in further view of U.S. Patent Number 6,553,454 to Haraha.
As to claim 10, the Qui-Lih combination makes claim 1 obvious; however they do not explicitly teach the management of a queue as claimed.
Harada teaches a method of prioritizing of a subset of requests in queue of incoming requests that are closest to the top of the queue (see abstract).
It would have been obvious to one of ordinary skill in the server management art at the time of the applicant’s filing to combine the teachings of Qui regarding the prioritization of client requests with the teachings of Harada because the language of claim 10 does not have any relationship to the language of claim 1 so the existence of Harada is enough to satisfy the breadth of the combination of limitations in the vague context of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Number 9,330,432 shows the concept of prioritizing starting, existing, and finishing requests in the same way as the applicant in col. 9, lines 28-60.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442